LUJAN, Justice. ' The question for our determination is whether Los Alamos County is a part of the Twenty-Eighth Representative District. Thus, it becomes necessary for us to refer to the Act creating said county and the constitutional amendmént adopted by the people. Chapter 134, Session Laws of 1949, provides in part as follows: “An Act to Create From Portions of Sandoval and Santa Fe Counties the Separate County of Los Alamos, to Establish the County Seat of Said County and to Attach Said County to Existing Senatorial Representative and Judicial Districts. ‡ ‡ ‡ H: ‡ “Section 3. That said County of Los Alamos shall for legislative and judicial purposes be attached to the First Judicial District, the Twenty-Eighth Representative District, and, unless and until Floor Substitute for House Joint Resolution No. 17, relating to reapportionment of the Legislature should become law, to the Fifth Senatorial District.” Article Four of the Constitution, the apportionment part thereof, provides: “Upon the creation of any new county it shall be annexed to some contiguous district for legislative purposes.” It will be seen that the Act and the Amendment to the Constitution are not repugnant. Indeed, both should stand. By Chapter 134, supra, Los Alamos County was created and annexed to the Twenty-Eighth Representative District consisting of the counties of Torrance, Santa Fe, and Guadalupe. The legislature adjourned March 12,1949, and the act was subsequently approved on March 16,1949. In their ex-officio character, the legislature at the same session proposed the constitutional amendment now under consideration, the title of which reads: “A Joint Resolution Proposing An Amendment to Section 3 Article 4 of the Constitution of the State of New Mexico to Provide for the Number, Qualifications and Apportionment of the Members of the Legislature of the State of New Mexico, and Providing for the Submission of same to a Vote of the People.” Laws 1949, p. 518. It is noted that nothing was said about re-districting the State for legislative purposes. The amendment concerns the question of number, qualifications and the apportionment of the members of the legislature. It follows the original apportionment bill as adopted in 1911, and is a restatement of it. Catron, Harding, DeBaca and Hidalgo counties created since the original adoption, are placed in existing districts. Lea County, likewise created subsequently to the original adoption, was lifted from the Nineteenth District and placed in the newly created Thirty-First District. In other words, the recently adopted amendment brings forward the original apportionment, except that it created one additional district. As previously stated the legislature had adjourned and we find the act creating the county of Los Alamos in, the hands of the Governor at the time the amendment was proposed. How were the proponents of the amendment to know what the Governor might do? It was in his hands and subject to veto. Were they, perchance, to name a county in the fundamental law which might not exist? It is plain that they could not, with certainty, have made Los Alamos County, a part of District Twenty-Eight. Manifestly, they elected to leave the newly created county annexed to the district as provided in the act. In adopting this amendment no proposition was ever submitted to the people relative to its removal from the Twenty-Eighth Representative District nor any proposal that it should be annexed to any other contiguous district. Consequently, said county remains in the representative district designated by the act creating it. It follows from what has been said that the alternative writ should be made permanent. It is so ordered. ' COMPTON, J., concurs. BRICE, C. J., not participating.